Case: 16-15207   Date Filed: 06/20/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15207
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:15-cr-00038-JRH-BKE-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


TYRONE BOBO JOHNSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                             (June 20, 2017)

Before TJOFLAT, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-15207    Date Filed: 06/20/2017   Page: 2 of 2


      Beau A. Worthington, appointed counsel for Tyrone Bobo Johnson in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Johnson’s conviction and sentence are AFFIRMED.




                                        2